DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 09/06/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claims 1-22.  In particular, Applicant asserts that the cited references fail to disclose “when the first coding mode is enabled, a temporal motion vector prediction and a subblock-based temporal motion vector prediction are disabled for the visual media data”.
In response, the Examiner respectfully disagrees. Examiner notes that the limitation “when the first coding mode is enabled, a temporal motion vector prediction and a subblock-based temporal motion vector prediction are disabled for the visual media data” is not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition happening, for example, when the first coding mode is disabled. See MPEP 2111.04.	
For the above reasons, it is believed that the rejections should be sustained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“AHG 19: Adaptive Resolution Change,” (JVET-N0279) Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 14th Meeting: Geneva, CH, 19-27 March 2019), hereinafter referred to as Chen., in view of Chujoh et al (US 20200177922 A1), hereinafter referred to as Chujoh. 
Regarding claim 1, Chen discloses method of processing video data, comprises: 
determining, for a conversion between a visual media data of a video and a bitstream of the video, a first information related to a first coding mode for the visual media data; and performing the conversion at least based on the first coding mode (See Introduction describing a high-level syntax to signal adaptive resolution change (ARC video coding mode) as well as modifications to the current motion compensated prediction process in the VTM) 
wherein the first coding mode comprises deriving prediction samples based on one or more reference pictures which have one or more different resolutions from that of a current picture including the visual media data (See FIG. 1 illustrating the current picture being predicted from reference pictures of different sizes), wherein the resolution of the current picture is indicated by the first information, wherein the first information indicates at least one of a width W of the current picture and a height H of the current picture, wherein the width W is an integer multiple of a first value, and the height H is an integer multiple of a second value (See Section 2.1 - max_pic_width_in_luma_samples and max_pic_height_in_luma_samples and Section 2.2 - pic_width_in_luma_samples and pic_height_in_luma_samples. Examiner notes that in Section 2.2, Chen discloses: pic_size_different_from_max_flag equal to 0 specifies that pic_width_in_luma_samples and pic_height_in_luma_sample are the same as max_pic_width_in_luma_samples and max_pic_height_in_luma_sample in the referred SPS; when pic_width_in_luma_samples is not present, it is inferred to be equal to max_pic_width_in_luma_samples; and When pic_height_in_luma_samples is not present, it is inferred to be equal to max_pic_height_in_luma_samples)
Chen does not explicitly disclose that wherein the first value and the second value are respectively based on at least one predefined value.
However, Chujoh from the same or similar endeavor of video coding discloses wherein the first value and the second value are respectively based on at least one predefined value (See [0134] - pic_width_in_luma_samples and pic_height_in_luma_samples, which indicate the size of the decoded picture, are preferably integral multiples of 8, 16, 32, or the like or integral multiples of MinCbSizeY).
It would have been obvious to the person of ordinary skill in the art  before the effective filing date of the claimed invention to modify the teachings  disclosed by Chen to add the teachings of Chujoh as above, in order to efficiency of processing the data to be coded (Chujoh, [0134]).
Regarding the limitation “when the first coding mode is enabled, a temporal motion vector prediction and a subblock-based temporal motion vector prediction are disabled for the visual media data, ” Examiner interprets this claim feature as a contingent limitation that depends on a certain condition that does not necessarily need to be reached.
Regarding claim 2, Chen and Chujoh disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Furthermore, Chen discloses the method of claim 1, wherein the first information is included in the bitstream in a sequence parameter set (SPS) (See Section 2.1 - max_pic_width_in_luma_samples and max_pic_height_in_luma_samples).
Regarding claim 3, Chen and Chujoh disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Furthermore, Chen discloses the method of claim 1, wherein the first information is included in the bitstream in a picture parameter set (PPS) (See Section 2.2 - pic_width_in_luma_samples and pic_height_in_luma_samples).
 Regarding claim 4, Chen and Chujoh disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses the method of claim 1, wherein the width W is less than or equal to a maximum value TW_max and is greater than or equal to a minimum value TW_min, and the height H is less than or equal to a maximum value TH_max and is greater than or equal to a minimum value TH_min (See Section 2.2 - max_pic_width_in_luma_samples specifies the maximum width of decoded pictures referring to the SPS in units of luma samples. max_pic_width_in_luma_samples shall not be equal to 0 and shall be an integer (denotes that the minimum value is 1) multiple of MinCbSizeY. max_pic_height_in_luma_samples specifies the maximum height of decoded pictures referring to the SPS in units of luma samples. max_pic_height_in_luma_samples shall not be equal to 0 and shall be an integer (denotes that the minimum value is 1)multiple of MinCbSizeY. )
Regarding claim 5, Chen and Chujoh disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses the method of claim 4, wherein the maximum value TWmax and/or the maximum value THmax are included in the bitstream (See Section 2.1 - max_pic_width_in_luma_samples and max_pic_height_in_luma_samples).
Regarding claim 7, Chen and Chujoh discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Chen does not explicitly disclose that method of claim 6, wherein the predefined value is a positive integer.
However, Chujoh from the same or similar endeavor of video coding discloses method of claim 6, wherein the predefined value is a positive integer (See [0134] - pic_width_in_luma_samples and pic_height_in_luma_samples, which indicate the size of the decoded picture, are preferably integral multiples of 8, 16, 32, or the like or integral multiples of MinCbSizeY).
The motivation for combining Chen and Chujoh has been discussed in connection with claim 1, above. 
Regarding claim 8, Chen and Chujoh disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Chen does not explicitly disclose the method of claim 1, wherein the conversion comprises encoding the visual media data into the bitstream.
However, Chujoh from the same or similar endeavor of video coding discloses the method of claim 1, wherein the conversion comprises encoding the visual media data into the bitstream (See FIG. 5).
The motivation for combining Chen and Chujoh has been discussed in connection with claim 1, above. 
Regarding claim 9, Chen and Chujoh disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Chen does not explicitly disclose the method of claim 1, wherein the conversion comprises decoding the visual media data from the bitstream.
However, Chujoh from the same or similar endeavor of video coding discloses the method of claim 1, wherein the conversion comprises decoding the visual media data from the bitstream (See FIG. 8).
The motivation for combining Chen and Chujoh has been discussed in connection with claim 1, above. 
Regarding claims 10-14, claims 10-14 are rejected under the same art and evidentiary limitations as determined for the method of claims 1-5.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.
Regarding claims 17-19, claims 17-19 are rejected under the same art and evidentiary limitations as determined for the method of claims 10-12.
Chen does not explicitly disclose a non-transitory computer-readable storage medium storing instructions that cause a processor to:
However, Chujoh from the same or similar endeavor of video coding discloses a non-transitory computer-readable storage medium storing instructions that cause a processor to: (See [0256]).
The motivation for combining Chen and Chujoh has been discussed in connection with claim 1, above. 
Regarding claims 20-22, claims 20-22 are rejected under the same art and evidentiary limitations as determined for the method of claims 10-12.
Chen does not explicitly disclose a non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus:
However, Chujoh from the same or similar endeavor of video coding discloses a non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus (See [0256]).
The motivation for combining Chen and Chujoh has been discussed in connection with claim 1, above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Examiner, Art Unit 2486